Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joy Nemirow on 01/26/2020.

The application has been amended as follows: 
6. (Amended) A method for treating sickle cell disease in a human patient in need thereof comprising administering to the patient 
			
    PNG
    media_image1.png
    184
    216
    media_image1.png
    Greyscale

wherein Compound 1 is administered orally in a dose of about 1500 mg once daily ; and
Compound 1 is in a crystalline ansolvate form characterized by X-ray powder diffraction peaks (Cu Kα radiation) at 13.37°, 14.37°, 19.95° and 23.92 °2θ, each peak is ± 0.2 °2θ.

9.  (Canceled) 

31. (Amended) A method for increasing hemoglobin to treat sickle cell disease in a human patient in need thereof comprising administering to the patient 

    PNG
    media_image1.png
    184
    216
    media_image1.png
    Greyscale

wherein Compound 1 is administered orally in a dose of about 1500 mg once daily ; and 
Compound 1 is in a crystalline ansolvate form characterized by X-ray powder diffraction peaks (Cu Kα radiation) at 13.37°, 14.37°, 19.95° and 23.92 °2θ, each peak is ± 0.2 °2θ. 

32. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants demonstrate the criticality of the claimed 1500 mg dose of voxelotor for treating sickle cell disease. Figure 2, Panel A, of Exhibit C (previously submitted of the Amendment and Reply under 37 CFR 1.114 dated December 19, 2019, a Phase 3 Randomized trial of Voxelotor (the claimed compound) in Sickle Cell Disease, N. Enbgl. Med. 381 (6), 509-519 (2019))  a comparison of "a waterfall plot of change in hemoglobin level from baseline to week 24 for the 1500-mg dose of voxelotor, the 900-mg dose of voxelotor, and placebo in the per-protocol analysis ... The percentage of participants who had a hemoglobin response (defined as an 

    PNG
    media_image2.png
    435
    838
    media_image2.png
    Greyscale

As can be seen above, "the percentage of participants who had a hemoglobin response was 59% ... in the 1500-mg voxelotor group, 38% ... in the 900-mg voxelotor group, and 9% ... in the 
placebo group." Page 4 of Exhibit C. Thus, for participants receiving 900-mg of voxelotor, only about 4 times as many participants (as compared to placebo patients) were able to reach the primary end point. By comparison, for participants receiving 1500-mg of voxelotor, about 6.6 times as many participants (as compared to placebo patients) were able to reach the primary end point. Exhibit uses 1000 mg or 900 mg once a day tablet comprising a crystalline ansolvate form voxelotor The instant specification disclose compound I (aka vexelotor) is crystalline ansolvate form that includes the amended claimed peaks. Patel et al., which is the closest prior art teaches the use of compound 12 (Applicant’s claimed compound)  in the amount from about 1 mg/k/day to about 100 mg/kg/day for treating disorders mediated by hemoglobin . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6 and 31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEAN P CORNET/Primary Examiner, Art Unit 1628